Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image obtaining unit”, “image capturing unit”, “evaluation unit”, “image capturing controller unit”, “rotation controller unit”, “rotation mechanism”, “storage unit” in claims 1-2, 9, and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16, and 17 recites the limitation "the rotated cell" in Lines 7-8, Line 3, and Line 3, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the arbitrarily selected cell" in Lines 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: rotating a cell when it is evaluated that the cell is in a specific growth stage.
Claims 1 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a mechanism or unit that rotates a cell when it is evaluated that the cell is in a specific growth stage. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a unit or structure that selects “the arbitrarily selected cell” as recited in Claim 10. 
Claims 2-9 and 11-12 are rejected for being dependent on rejected parent claims and inheriting all the deficiencies of the parent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer program is not a process, machine, manufacture, or composition of matter. “A program” as claimed is not patent eligible subject matter because it is “software/data per se”. Furthermore, it is not a remedy when such “software/data” are claimed as a product without any structural recitations. A recommended remedy for claiming a computer program is to have it embodied within a “non-transitory” computer readable medium.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al. (US 2016/0160170 A1; hereafter: Matsubara) in view of Sebesta et al. (US 2012/0196316 A1; hereafter: Sebesta).
Regarding Claim 1, Matsubara teaches: an information processing apparatus (Figure 1), comprising: an image obtaining unit that obtains an image of a cell (¶55: “When the control unit 35 including a central processing unit executes the program, an observation image acquisition unit 30, the cell evaluation unit 31, the maturity information acquisition unit 33, and a display control unit 34 illustrated in FIG. 1 operate.”), the image being captured by an image capturing unit (¶15: “an imagining unit that captures an image of a cell and acquires an observation image”); an evaluation unit that evaluates a growth stage of the cell (¶15: “a cell evaluation unit that evaluates the observation image”); and an image capturing controller unit that allows the image capturing unit to capture an image of the rotated cell, according to an evaluation result of the evaluation unit (¶15: “The imaging unit changes a method for capturing the observation image on the basis of the information related to maturity”; ¶22: “The imaging unit may change imaging conditions of an imaging element to change the method for capturing the observation image.”), but Matsubara does not explicitly disclose capturing an image of a rotated cell.
In a related art, Sebesta teaches: a rotation mechanism that would generate the rotated cell   for further image capturing (¶86: “Another way to increase the information collected is to take several images from different angles. If the ovum or embryo is rotated at a constant rotation speed and images are taken with specific intervals the images can be used in a tomographic reconstruction of the embryo.”) for collecting more information of a cell for additional evaluations.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsubara with the above teachings of Sebesta to incorporate a mechanism to rotate a cell. The motivation in doing so would lie more information and views for a more accurate evaluation of the cell.
Regarding Claim 2, Matsubara, in view of Sebesta, teaches: the information processing apparatus according to claim 1, further comprising a rotation controller unit that controls a rotation mechanism that rotates the cell, according to the evaluation result of the evaluation unit (Sebesta: ¶86: “Another way to increase the information collected is to take several images from different angles. If the ovum or embryo is rotated at a constant rotation speed and images are taken with specific intervals the images can be used in a tomographic reconstruction of the embryo.”) 
Regarding Claim 3, Matsubara, in view of Sebesta, teaches: the information processing apparatus according to claim 2, wherein the evaluation unit evaluates the growth stage of the cell on a basis of the image obtained by the image obtaining unit (Matsubara: ¶15: “a cell evaluation unit that evaluates the observation image; and a maturity information acquisition unit that acquires information related to the maturity of a cell”; Matsubara: ¶57: “The cell evaluation unit 31 evaluates, for example, the state of the cell on the basis of the observation image acquired by the observation image acquisition unit 30.”; Matsubara: ¶121: “it is possible to appropriately evaluate the undifferentiation and differentiate of the stem cell in each growth stage until the stem cell is grown to a certain level after the seeding of the stem cell.”).
Regarding Claim 4, Matsubara, in view of Sebesta, teaches: the information processing apparatus according to claim 2, wherein the evaluation unit evaluates the growth stage of the cell on a basis of a culture time of the cell (Matsubara: ¶60: “Information related to the maturity of the stem cell may be any information as long as it indicates the stage of the maturity of the cell. For example, a culture period which is measured by a timer can be acquired as the information related to the maturity.”).
Regarding Claim 5, Matsubara, in view of Sebesta, teaches: the information processing apparatus according to claim 3, wherein when the evaluation unit evaluates that the cell is in a growth stage in which the cell has an asymmetric shape (Matsubara: ¶78: “In general, when the stem cell is not differentiated, the shape of the stem cell colony is close to a circle. When the differentiation of the stem cell progresses, the stem cell is separated and the circular shape of the stem cell colony is broken.”; ¶78 further discusses shape-based analysis of a cell.”), the image capturing controller unit allows the image capturing unit to capture the image of the rotated cell (Sebesta: ¶86: “Another way to increase the information collected is to take several images from different angles. If the ovum or embryo is rotated at a constant rotation speed and images are taken with specific intervals the images can be used in a tomographic reconstruction of the embryo.”).
Regarding Claim 6, Matsubara, in view of Sebesta, further teaches: the information processing apparatus according to claim 5, wherein the growth stage in which the cell has the asymmetric shape is a growth stage of a blastocyst (Matsubara: ¶63: “the feature amounts of a change in the shape of the stem cell colony can be acquired as the information related to maturity.”)
Matsubara discloses an observation system and method that analyzes shape-based features at different growth stages of stem cells and evaluates the cells and the maturity of the stem cells using the shape-based features. Matsubara does not explicitly disclose that the cell used is an embryo and the growth stage is a blastocyst. Sebesta discloses an observation system and method that analyzes the growth stages of human embryos and analyzes the shape and quality of the embryos at different growth stages including blastocysts (see Sebesta: ¶49-50 and 104). 
Therefore, Matsubara and Sebesta disclose substitutable elements for shape-based image analysis of cell types. Both stem cells and human embryonic cells are cell types that are analyzed based on their morphological features. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the stem cell of Matsubara with the embryonic cell of Sebesta to yield the predictable result of shape-based analysis of cells in a particular growth stage.
Regarding Claim 7, Matsubara, in view of Sebesta, teaches: the information processing apparatus according to claim 6, wherein the growth stage of the blastocyst is a growth stage after a complete blastocyst (Matsubara: ¶121: “it is possible to appropriately evaluate the undifferentiation and differentiation of the stem cell in each growth stage until the stem cell is grown to a certain level after the seeding of the stem cell.”; stem cells are evaluated at each growth stage until a specific growth stage is reached. Sebesta discloses evaluating human embryos at specific growth stages and can be substituted with the stem cell of Matsubara based on the reasoning for Claim 6)
Regarding Claim 8, Matsubara, in view of Sebesta, teaches: the information processing apparatus according to claim 7, wherein the cell is a cell in the growth stage of the blastocyst having an inner cell mass (Sebesta: ¶49: “The blastula transform into a blastocyst having an inner cell mass”), and the evaluation unit sorts the captured image of the rotated cell, according to an image capturing direction based on a position of the inner cell mass in the cell (Sebesta: ¶95: “In case a change has been detected, the time-point at which the change was detected may be stored. Additionally, the analysis image captured at the time-point at which a change was detected may be stored. Further, the comparison of the analysis images may be based on a comparison of at least one ovum or embryo quality showing parameter.”; images are stored according to certain features and detected changes.).
Regarding Claim 9, Matsubara, in view of Sebesta, teaches: the information processing apparatus according to claim 8, further comprising a storage unit (Matsubara: ¶55: “The observation image evaluation device 3 includes, for example, a central processing unit, a semiconductor memory, and a hard disk”) that stores the image of the cell, the image being obtained by the image obtaining unit (Matsubara: ¶56: “The observation image acquisition unit 30 acquires the observation image captured by the image device 2 and stores the acquired observation image.”), wherein the storage unit stores in advance a first feature amount of the cell in each growth stage, and the evaluation unit extracts a second feature amount of the image of the cell, the image being obtained by the image obtaining unit, and evaluates the growth stage of the cell on a basis of the first feature amount and the second feature amount (Matsubara: ¶58: “The cell evaluation unit 31 includes a feature amount acquisition unit 32 which acquires feature amounts from the observation image and evaluates the undifferentiation and differentiation of the stem cell, on the basis of the feature amounts acquired by the feature amount acquisition unit”; evaluating extracted features require baseline or initial features for comparison and Matsubara suggests that the evaluation methods and morphological characteristics are determined in advanced, see Matsubara: ¶135).
Regarding Claim 10, Matsubara, in view of Sebesta, teaches: the information processing apparatus according to claim 9, wherein the storage unit stores the arbitrarily selected cell as a supervised index (Matsubara: ¶56: “The observation image acquisition unit 30 acquires the observation image captured by the imaging device and stores the acquired observation image.”).
Regarding Claim 11, Matsubara, in view of Sebesta, further teaches: the information processing apparatus according to claim 10, wherein the image capturing controller unit controls the image capturing unit such that the image capturing unit captures images of the plurality of cells, and the image capturing controller unit controls the image capturing unit such that the number of times of image capturing of the cell that is set as the supervised index is more than the number of times of image capturing of the cell that is not set as the supervised index (Sebesta: ¶46: “Several obtained images may also be further used in image processing in order to determine additional useful information about the studied object, such as parameters relevant for the quality of the studied ova or embryos.”; Sebesta suggests obtaining multiple images of a target/studied object which can be construed as taking more pictures of a supervised index than cells that are not supervised indexes”) for obtaining additional images of a target cell/object.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Matsubara, in view of Sebesta, with the additional teachings of Sebesta to incorporate the capturing of additional images of a supervised index/target cell. The motivation in doing so would lie in obtaining additional images for more accurate evaluations of the target cell.
Regarding Claim 12, Matsubara, in view of Sebesta, teaches: the information processing apparatus according to claim 9, wherein the image capturing controller unit controls the image capturing unit such that the image capturing unit captures images of the plurality of cells (Matsubara: ¶49: “The culture container whose image is to be captured by the imaging device 2 is placed on the stage 10. The transport unit 11 selects the culture container whose images is to be captured from a plurality of culture containers which are accommodated at predetermined positions in the cell culture device 1 and transport the selected culture container to the stage 10.”; a plurality of images are taken of different cells), and the evaluation unit sets images of a part of cells in the plurality of cells as a supervised image, and the images of other cells in the plurality of cells, as a test image, and verifies the supervised image by using the test image (Sebesta: ¶95: “the number and/or the size of cells may be determined and compared in the analysis images captured at different times.”; Sebesta: ¶95: “the comparison of the analysis images may be based on a comparison of at least one ovum or embryo quality showing parameter.”; analysis images are compared to other images to detect changes).
Regarding Claim 13, Matsubara, in view of Sebesta teaches: an observation system (Figure 1), comprising: a culture vessel including a plurality of accommodation units in which a cell is accommodated (Matsubara: ¶6: “The stem cell is seeded in a scaffolding material (culture bed) in a culture container which is provided in a cell culture device”); an image capturing unit that captures an image of the cell; an image obtaining unit that obtains the image of the cell (Matsubara: ¶55: “When the control unit 35 including a central processing unit executes the program, an observation image acquisition unit 30, the cell evaluation unit 31, the maturity information acquisition unit 33, and a display control unit 34 illustrated in FIG. 1 operate.”), the image being captured by the image capturing unit (Matsubara: ¶15: “an imagining unit that captures an image of a cell and acquires an observation image”); an evaluation unit that evaluates a growth stage of the cell (Matsubara: ¶15: “a cell evaluation unit that evaluates the observation image”); a rotation mechanism that rotates the cell in the accommodation unit, according to an evaluation result of the growth stage of the cell of the evaluation unit (Sebesta: ¶86: “Another way to increase the information collected is to take several images from different angles. If the ovum or embryo is rotated at a constant rotation speed and images are taken with specific intervals the images can be used in a tomographic reconstruction of the embryo.”); and an image capturing controller unit that controls the image capturing unit such that the image capturing unit captures an image of the cell rotated by the rotation mechanism (Matsubara: ¶15: “The imaging unit changes a method for capturing the observation image on the basis of the information related to maturity”; Matsubara: ¶22: “The imaging unit may change imaging conditions of an imaging element to change the method for capturing the observation image.”; Matsubara: ¶53 further discloses changing the positioning of the culture container which would include the rotation of the cell when adjusting the position of the culture container.).
Regarding Claim 14, Matsubara, in view of Sebesta, further teaches: the observation system according to claim 13, wherein the rotation mechanism is a vibration apparatus that vibrates the culture vessel (Sebesta: ¶89: “The ovum or embryo may be rotated e.g., mechanically, for example by a micropipette holding the ovum or embryo, or by means of optical tweezers or a micro-fluid device.”; mechanical rotation can include rotations due to vibration of the culture container) for an automated and system operated mechanism for rotating a cell.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Matsubara, in view of Sebesta, with the additional teachings of Sebesta to incorporate a mechanism for rotating a cell. The motivation in doing so would lie in an automated and conditional-based mechanism for more consistent rotation of the cell.
Regarding Claim 15, Matsubara, in view of Sebesta, teaches: the observation system according to claim 13, wherein the accommodation unit is capable of accommodating the cell and a liquid, the culture vessel includes the rotation mechanism, and the rotation mechanism rotates the cell by generating a flow in the liquid in the accommodation unit (Sebesta: ¶89: “The ovum or embryo may be rotated e.g., mechanically, for example by a micropipette holding the ovum or embryo, or by means of optical tweezers or a micro-fluid device.”; Micro-fluid device includes devices that generate a flow in the culture container.”).
Regarding Claim 16, Matsubara, in view of Sebesta, teaches: an information processing method (Figure 10), comprising: evaluating a growth stage of a cell (Matsubara: ¶15: “a cell evaluation unit that evaluates the observation image”; Matsubara: Figure 10: S22); and capturing an image of the rotated cell when it is evaluated that the cell is in a growth stage in which the cell has an asymmetric shape (Matsubara: ¶15: “The imaging unit changes a method for capturing the observation image on the basis of the information related to maturity”; Matsubara: ¶22: “The imaging unit may change imaging conditions of an imaging element to change the method for capturing the observation image.”; Matsubara: ¶78: “In general, when the stem cell is not differentiated, the shape of the stem cell colony is close to a circle. When the differentiation of the stem cell progresses, the stem cell is separated and the circular shape of the stem cell colony is broken.”; Matsubara: ¶78 further discusses shape-based analysis of a cell.”; Sebesta: ¶86: “Another way to increase the information collected is to take several images from different angles. If the ovum or embryo is rotated at a constant rotation speed and images are taken with specific intervals the images can be used in a tomographic reconstruction of the embryo.”).
Regarding Claim 17, Matsubara, in view of Sebesta, teaches: a program (Matsubara: ¶28: “an observation image capturing and evaluation program”) causing an information processing apparatus (Matsubara: Figure 1) to execute; a step of evaluating a growth stage of a cell (Matsubara: ¶15: “a cell evaluation unit that evaluates the observation image”; Matsubara: Figure 10: S22); and a step of capturing an image of the rotated cell when it is evaluated that the cell is in a growth stage in which the cell has an asymmetric shape (Matsubara: ¶15: “The imaging unit changes a method for capturing the observation image on the basis of the information related to maturity”; Matsubara: ¶22: “The imaging unit may change imaging conditions of an imaging element to change the method for capturing the observation image.”; Matsubara: ¶78: “In general, when the stem cell is not differentiated, the shape of the stem cell colony is close to a circle. When the differentiation of the stem cell progresses, the stem cell is separated and the circular shape of the stem cell colony is broken.”; Matsubara: ¶78 further discusses shape-based analysis of a cell.”; Sebesta: ¶86: “Another way to increase the information collected is to take several images from different angles. If the ovum or embryo is rotated at a constant rotation speed and images are taken with specific intervals the images can be used in a tomographic reconstruction of the embryo.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ang et al. (US 2019/0225923 A1), Chavez et al. (US 2015/0119282 A1), Loewke et al. (US 2013/0337487 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Friday 8:00 AM EST - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668